DOWDELL, J. —
The bill of exceptions in this case was signed in vacation. So far as the record shows there was no agrément in writing by counsel, nor order of the court in term time, pursuant to the requirements of the statute, which extended the time for the signing of the bill beyond the term of the court. The bill of exceptions contains a recital to the effect, that an order was made by the court fixing a time in vacation, but no such order appears in the record proper. It has been decided by this court that such an order by the court must appear of record, and the omission cannot be supplied by a recital in the bill of exceptions. — Dantzler v. Swift Creek Mill Co., 128 Ala. 410, and other cases following-that one.
The bill of exceptions, therefore, cannot be looked to or considered for any purpose. No error appearing in the record, the judgment of the circuit court must be affirmed.
A (firmed.